     Case 1:19-cv-01638-DAD-JLT Document 32 Filed 01/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RICKY L. BROWN,                                 Case No.: 1:19-cv-01638-DAD-JLT (PC)
12                       Plaintiff,                   ORDER DENYING PLAINTIFF’S
                                                      MOTION TO COMPEL
13           v.
                                                      (Doc. 25)
14    D. PEREZ,
15                       Defendant.
16

17          Before the Court is Plaintiff’s motion to compel responses to his discovery requests and

18   settlement demand letter. (Doc. 25.) For the reasons set forth below, the Court denies the motion.

19     I.   LEGAL STANDARDS

20          Parties may seek “discovery regarding any nonprivileged matter that is relevant to any

21   party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

22   Within this general scope, a party may serve on any other party an interrogatory, a request to

23   admit the truth of a matter, or a request to produce documents, electronically stored information,

24   or tangible things. Fed. R. Civ. P. 33(a), 34(a), 36(a). Pursuant to the Court’s Discovery and

25   Scheduling Order, “[r]esponses to written discovery requests shall be due 45 days” after the

26   requests are served. (Doc. 24 at 2.)

27          If a party fails to answer to an interrogatory or a request for admission or to produce

28   requested documents, the party seeking discovery may file a motion with the Court to compel a
     Case 1:19-cv-01638-DAD-JLT Document 32 Filed 01/13/21 Page 2 of 3


 1   response. Fed. R. Civ. P. 37(a)(3)(B). The moving party must “state the relief sought” and

 2   provide “with particularity the grounds for seeking” the relief. Fed. R. Civ. P. 7(b)(1). Generally,

 3   the moving party must certify that she has conferred or attempted to confer in good faith with the

 4   responding party to resolve the dispute without court action. Fed. R. Civ. P. 37(a)(1); Local Rule

 5   251(b). However, in prisoner cases involving pro se plaintiffs, the meet-and-confer requirements

 6   of Rule 37 and Local Rule 251 do not apply, though they are still encouraged. (See Doc. 32 at 2.)

 7    II.   DISCUSSION

 8          The Plaintiff asserts that Defendant failed to timely respond to his interrogatories, requests

 9   for admission, and requests for production. (See Doc. 25 at 1.) Plaintiff served these discovery
10   requests on Defendant on September 28, 2020. (Id.) Applying the 45 days provided by the

11   Court’s Discovery and Scheduling Order, as well as the additional time afforded by Federal Rules

12   of Civil Procedure 6(a) and 6(d), Defendant’s responses to Plaintiff’s discovery requests were due

13   on November 16, 2020. Plaintiff’s motion to compel is dated November 16, 2020. (Doc. 25 at 2.)

14   The Court filed the motion on November 20, 2020.

15          In his opposition to Plaintiff’s motion, Defendant states that he served responses to

16   Plaintiff’s discovery requests on November 16, 2020. (Doc. 28 at 3.) Defendant attaches to his

17   opposition copies of his responses, as well as a proof of service, which are all dated November

18   16, 2020. (Id. at 23, 29, 38, 71, 72.) Plaintiff did not file a reply challenging Defendant’s

19   contention that he served responses to Plaintiff’s discovery requests on November 16, 2020.
20          Based on the foregoing, Plaintiff’s motion to compel was filed prematurely. Defendant

21   served his responses within the time provided by the Court. Accordingly, the Court will deny

22   Plaintiff’s motion to compel discovery responses.

23          Plaintiff also contends that he mailed a letter with a settlement demand to Defendant on

24   September 3, 2020. (Doc. 25 at 2.) He attaches a copy of the letter to his motion. (Id. at 12-13.) In

25   his opposition, Defendant contends that he plans to respond to the letter in due course. (Doc. 28 at

26   4.)
27          The Court is not aware of any authority that requires Defendant to respond to a settlement

28   demand. In his letter, Plaintiff cited to a court order in this regard. (Doc. 25 at 12.) The only
                                                         2
     Case 1:19-cv-01638-DAD-JLT Document 32 Filed 01/13/21 Page 3 of 3


 1   relevant order of which the Court is aware is its order referring this case to alternative dispute

 2   resolution. (Doc. 17.) However, therein, the Court did not order the parties to exchange or

 3   respond to settlement demands or offers. The Court will therefore deny Plaintiff’s motion to

 4   compel a response to his settlement demand letter.

 5   III.   ORDER

 6          For the reasons set forth above, the Court DENIES Plaintiff’s motion to compel.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     January 12, 2021                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        3
